DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
According to paper filed July 14th 2022, claims 1-11 are pending for examination with a September 19th 2018 priority date under 35 USC §111(a).

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.
Claim 1-4 recite an “information processing method” comprising steps that may be performed manually and/or mentally. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.
It is not clear what hardware component(s) are needed for implementing these steps, such as a computer processor. Accordingly, the recited steps is non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 8-9 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	In claim 3, the “a determination that the input for the floating control is the second type of input and the input for the floating control matches a first target input” feature is unclear. It is unclear how does a second type of floating control input match a first target input? It is further unclear what are the differences between a floating control input and a target input? Same rationale applies to claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102
and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Park et al. (US 2018/0033406), hereinafter Park, in view of Kim et al. (US 2019/0042066), hereinafter Kim, and further in view of Sirpal et al. (US 2013/0076782), hereinafter Sirpal.

Claim 1
“An information processing method, performed by a terminal having a first screen and a second screen, comprising” Sirpal Figure 1A depicts a first screen 120 and a second screen 124:

“in a case that running interfaces of applications are separately displayed on the first screen and the second screen” Kim Figures 3F & 4 depict different application interfaces running on the first screen and the second screen,

“if a target event is received, displaying, on a target screen, a floating control that is used to indicate the target event; receiving an input for the floating control; processing the target event in response to the input for the floating control, wherein the target screen is the first screen or the second screen” Kim [0364] discloses “the electronic device may display an application running screen on the sub display. … the electronic device may receive a signal indicating an incoming call from an external electronic device. … the UI for receiving the call may be set to select to answer or reject the call. … Upon detecting the selection of ‘answer,’ the electronic device may display a message indicating that the phone be flipped on the sub display. … the electronic device may display a screen for calling on the main display and receive the call”;
	In said paragraph, the incoming call is a “target event” as claimed; the UI for receiving the call is the “floating control” as claimed; and, the incoming call can be answered either in the main display or the sub display;

“wherein the processing the target event in response to the input for the floating control comprises: in accordance with a determination that the input for the floating control is a second type of input, displaying a user interface of the target event on the target screen; wherein running interfaces of different applications are separately displayed on the first screen and the second screen, and the displaying a user interface of the target event on the target screen comprise” Kim [0364] discloses “the electronic device may display an application running screen on the sub display. … the electronic device may receive a signal indicating an incoming call from an
external electronic device”:
In said paragraph, the incoming call is the target event of a “second type of input” as claimed, the outgoing call is then the target event of a “first type” of input as claimed in claim 2;

“obtaining an application whitelist” Park [0055] discloses “the processor 110 may transmit the change notification of the resolution to the application process managed (e.g., registered in a whitelist (or pre-configured list))”;

“detecting whether there is an application that does not belong to the application whitelist running on the first screen and the second screen” Park [0093] discloses “the electronic device may determine whether the application process is a reset exception process. The reset exception process may include an application process managed or otherwise preconfigured so as not to be reset. For example, the reset exception process may include an application process registered in the ‘whitelist.’”;

“in accordance with a determination that there is an application that does not belong to the application whitelist running on the first screen and there is an application that belong to the application whitelist running on the second screen, displaying a user interface of the target event on the first screen; in accordance with a determination that there is an application that does not belong to the application whitelist running on the second screen and there is an application that belong to the application whitelist running on the first screen, displaying the user interface of the target event on the second screen” Park [0093] discloses “[w]hen the application process is a process associated with the output of the current screen. … the electronic device may determine whether the application process is a reset exception process. The reset exception process may include an application process managed or otherwise preconfigured so as not to be reset. … the
reset exception process may include an application process registered in the ‘whitelist.’”.

Park, Kim, and Sirpal disclose analogous art. However, Park does not spell out the “floating control” and “terminal with a first and a second screens” as recited above. These features are disclosed in Kim and Sirpal respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Kim and Sirpal into Park to enhance its multi-tasking interface functions.

Claim 2
“wherein the processing the target event in response to the input for the floating control further comprises: in accordance with a determination that the input for the floating control is a first type of input, controlling an application corresponding to the target event to run in a background, wherein the first type of input is different from the second type of input” Park [0093] discloses “the application process registered in the whitelist may include an application process (e.g., a process of a music playing application), which remains in an active state during a specified time period or more, from among background application processes, an application process (e.g., a Bluetooth connection manager) needed to continuously remain in a current state for ease of use, or the like”.

Claim 3
“wherein the displaying a user interface of the target event on the target screen comprises: in accordance with a determination that the input for the floating control is the second type of input and the input for the floating control matches a first target input, displaying the user interface of the target event on the first screen; and in accordance with determination that the input for the floating control is the second type of input and the input for the floating control matches a second target input, displaying the user interface of the target event on the first screen” Sirpal [0110] discloses “Primary screen 104 also includes a configurable area 112 that has been configured for specific inputs when the user touches portions of the configuration area 112. Second
screen 108 also includes a configurable area 116 that has been configured for specific inputs”;

“in accordance with a determination that the input for the floating control is the second type of input and the input for the floating control matches a second target input, displaying the user interface of the target of the target event on the second screen” Sirpal [0110] discloses “Primary screen 104 also includes a configurable area 112 that has been configured for specific inputs when the user touches portions of the configuration area 112. Second screen 108 also includes a configurable area 116 that has been configured for specific inputs”.

Claim 4
“wherein the floating control comprises a first identifier used to indicate the first screen and a second identifier used to indicate the second screen, the first target input is an input for the first identifier, and the second target input is an input for the second identifier” Sirpal [0186] discloses “the Binding Module 588 may assign a display identifier to the display. The display identifier associated the application with a particular display of the device 100”.

Claims 6-9
Claims 6-9 are rejected for the rationale given for claims 1-4 respectively.

Claim 11
Claim 11 is rejected for the rationale given for claim 1.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 14th 2022 have been fully considered but they are not persuasive.
35 USC §101
	Applicant argues that claim 1 “is amended to recite ‘… performed by a terminal having a first screen and a second screen’. … the rejections of claims 1-4 under 35 U.S.C. §101 should be withdrawn.” However, the newly submitted claim amendments do not include a required “processor” to overcome the outstanding rejections under 35 USC §101.

	35 USC §112(b)
	Applicant argues that claims 3 and 8 are amended in response to the rejections under 35 USC §112(b) set forth in the prior Office action. However, the newly submitted claim amendments to the contrary raise a different indefinite issue.

	35 USC §103
	Applicant argues that “[t]he cited references fail to disclose or otherwise suggest at least the limitation ‘in accordance with a determination that there is an application that does not belong to the application whitelist … displaying the user interface of the target event on the second screen’ as recited in amended claim 1.” Accordingly, a newly cited reference, Kim et al., is applied in the present Office action, and exemplary prior art citations for claim rejections set forth in Office action dated 4/21/2022 are also amended.
	Further, applicant argues that “the whitelist in Park et al. relates to the application in the background state and is used to preventing the application in the background state from being reset. Therefore, the whitelist in Park et al. is different from the whitelist as recited in the application which is for the currently displayed application.” Said argument is not persuasive because it is simply a misread of the quoted except.
	In said excerpt, “a music playing application continuously remains in an active state even though being in a background state” clearly indicates that the on whitelist a music playing application remains undisturbed, whether it is running on the background or not. For example, paragraph [0072] of Park discloses “the processor may be configured to transmit a relevant instruction to the process of the application such that a user interface is output to be suitable for the second resolution. If the process of the application is at least one of a foreground process and a process registered in a whitelist managed by configuration.” (emphasis added)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088. The examiner can normally be reached Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175